Exhibit 10.2 SECURITY AGREEMENT THIS SECURITY AGREEMENT (as it may be amended or modified from time to time, this, “ Agreement ”) is made and entered as of March 25, 2014, by and between MRI INTERVENTIONS, Inc . , a Delaware corporation (the “ Company ”), and LANDMARK COMMUNITY BANK , a Tennessee state-chartered bank, in its capacity as collateral agent (the “ Collateral Agent ”) for the ratable benefit of the Holders (as defined below). W I T N E S S E T H: That for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Collateral Agent, on behalf of the Holders, hereby agree as follows: 1.
